Case 1:19-cv-10568-GBD Document 16 Filed 06/01/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

see eee ee eee ee ee Ke ee ee ee ee ee eK xX
JOSE OLIVARES, on behalf of himself and all
others similarly situated,

Plaintiff, ;

-against- : ORDER
WARDROP FOODS, INC.; MATTHEW : 19 Civ. 10568 (GBD)
WARDROP,

Defendants. :
wn ee ee ee ee eee eee eee eee eee xX

GEORGE B. DANIELS, District Judge:

The June 4, 2020 pretrial conference is adjourned to July 23, 2020 at 9:30 a.m.

Dated: June 1, 2020
New York, New York
SO ORDERED.

Chisea / 6 Vawi&

 

G RGU B. DANIELS
TED STATES DISTRICT JUDGE

 
